DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-19 and 22-28 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of during an interleaved operation, the master pump component generates a first output voltage in response to a first pump clock, each of the at least one or more sub-pump components generate a second output voltage,
different from the first output voltage, in response to a respective second pump
clocks, and the master pump component provides the first output voltage to the first
plane, and each of the at least one or more sub-pump components respectively
provides the second output voltage to its respective corresponding plane of the other planes, and wherein, during a non-interleaved operation, each of the master pump component and the at least one or more sub-pump components generates the first output voltage in response to the first pump clock, and the voltage generation circuit 

Regarding claim 9: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of the voltage generation circuit provides, during an interleaved operation, a plurality of output voltages that are respectively generated from the master pump component and the at least one or more sub-pump components respectively to the plurality of planes, and provides, during a non-interleaved operation, an output voltage Page 9 of 18U.S. Serial No.: 16/996,213PATENT DOCKET: PA4213-0 generated from the master pump component to a selected plane of the plurality of planes in combination with the other limitations thereof as is recited in the claim. Claims 10-18 depend on claim 9.

Regarding claim 19 The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of the master pump component comprises: a first staqe confiqured to qenerate the first output voltaqe in response to a first pump clock; and a first amplifier confiqured to receive the first output voltaqe as a first feedback voltaqe and qenerate the first pump clock in response to the received first feedback voltaqe in combination with the other limitations thereof as is recited in the claim. Claims 22-25 depend on claim 19.

Regarding claim 26: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or DOCKET: PA4213-0and wherein the non-interleaved operation comprises: generating, the first output voltage by activating the master pump component; and performing an overall operation of a selected plane of the first plane and the second plane in a non-interleaved manner by providing the first output voltage to the selected plane in combination with the other limitations thereof as is recited in the claim. Claims 27-28 depend on claim 26.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827